DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-10 are pending and have been examined in this Office Action.  This is the First Office Action on the Merits.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the 
Claim Objections
Claim 9 is objected to because of the following informalities:  the term “said” appears to have been accidentally deleted in line 6 prior to “environmental data”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 8-10 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below.
Claim 1 recites the limitation "the driving" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the environment" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the automated driving" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said restricted area" in lines 14 and 16.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite which of the “at least one restricted area” this limitation is referring to.  
Claim(s) 2-7 is(are) rejected because it(they) depend(s) on claim 1 and fail(s) to cure the deficiency(ies) above.  
Claim 2 recites the limitation "a variation in speed limit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim 2 recites the limitation "a variation in the number of traffic lanes" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 2 recites the limitation "the middle" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 2 recites the limitation “the middle of a reduction of the speed limit”.  It is indefinite what is meant by this limitation or what the metes and bounds or scope of the limitation would be.  
Claim 2 recites the limitation "the last speed limit sign" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 2 recites the limitation "a variation in speed limit" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 4 recites “when the analysis means also detects vehicles and safety barriers”, however, there is no detection of vehicle and safety barriers.  Therefore, it is indefinite what this limitation is referring back to.  The scope of this limitation is indefinite.  
Claim(s) 5 is(are) rejected because it(they) depend(s) on claim 1 and fail(s) to cure the deficiency(ies) above.  
Claim 5 recites “when the analysis means also detects vehicles traveling behind a safety barrier”, however, there is no detection of vehicle behind safety barriers.  Therefore, it is indefinite what this limitation is referring back to.  The scope of this limitation is indefinite. 
Claim 5 recites the limitation "a number of traffic lanes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 5 recites “a number of detected traffic lanes”, however, there is no previous detecting of traffic lanes.  Therefore, it is indefinite what this limitation is referring to.  The scope of this limitation is indefinite.  
Claim 6 recites the limitation “said environmental data that is determined successively” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  There is not previous mention of data being determined successively, thus, it is indefinite what this limitation is referring to.  
Claim 6 recites the limitation “instants of acquisition” in line 3.  It is indefinite what this limitation is or is referring to.  There are no previously acquired instants determined.  
Claim 7 does not have an action or result step making the claim incomplete and indefinite.  The claim is directed to “when” the vehicle has exited the area, a new variation in speed limit correlated with a new variation in a number of traffic lanes, and at least one other alert is generated, but does not specify any action upon completing the “when”.  
Claim 7 recites multiple “when” contingencies, but there is no determination that the “when” has happened.  For example, the claim recites “when said vehicle has exited said restricted area”, however, there is no previous determination that the vehicle did exit the restricted area.  There is also no explanation as to how this determination is made.  Therefore, the scope of the claim is indefinite.  
Claim 8 recites the limitation "the driving" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the environment" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the automated driving" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "said restricted area" in lines 15 and 17.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite which of the “at least one restricted areas” this limitation is referring to.  
Claim(s) 9 and 10 is(are) rejected because it(they) depend(s) on claim 8 and fail(s) to cure the deficiency(ies) above.  
Claim 9 recites the limitations "an analysis means" in lines 1-2 and “a control means” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation in claim 8. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0118432 to Heitzmann et al. in view of U.S. Patent Application Publication 2019/0184998 to Zheng et al.
As per claim 1, Heitzmann discloses a method for assisting the driving of a vehicle (Heitzmann; At least the abstract) that comprises analysis means which analyze the environment in at least one area located in front of the vehicle in order to detect at least lane boundaries and traffic signs and to provide environmental data representative of said detected traffic signs and boundaries (Heitzmann; At least paragraph(s) 14-16 and 20), and control means which control, on the basis of said environmental data, the automated driving of said vehicle in a traffic lane defined by boundaries (Heitzmann; At least paragraph(s) 3 and 49), wherein said method comprises a step wherein i) the 
Heitzmann discloses generating an alert based on the determination of crossing the restricted area (Heitzmann; At least paragraph(s) 18) and 58), but does not explicitly disclose an alert is generated requesting either that a driver of said vehicle take back control of the driving of said vehicle while crossing said restricted area or that said control means implement a specific automated driving strategy for crossing said restricted area.
However, the above features are taught by Zheng (Zheng; At least paragraph(s) 70, 74, and 146; an alert is provided when an area is not appropriate for autonomous driving, such as a toll booth).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Zheng into the invention of Heitzmann with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Alerting a driver to take back control of driving the vehicle would provide a safer experience by making sure the driver is aware of the upcoming restricted area and that autonomous features may not work and require the driver attention, as discussed in the background section of Heitzmann and paragraph(s) 70 of Zheng.  
As per claim 2, Heitzmann discloses wherein a variation in speed limit correlated temporally with a variation in the number of traffic lanes is determined when 
As per claim 3, Heitzmann discloses wherein a variation in speed limit is determined when a predefined sequence of traffic signs which define different speed limits and are spaced apart in pairs by predefined distances is determined (Heitzmann; At least paragraph(s) 36-39).
As per claims 4, 5, and 7, these claims recites optional steps that occur when something else occurs.  Since these are method steps, if the “when” does not occur, then the remainder of the claim does not need to occur and the method is satisfied, i.e., since the analysis means do not detect vehicles or safety barriers, the remainder of the claims are interpreted as being outside the metes and bounds of the claim.  This interpretation is further supported by the 35 U.S.C. 112(b) rejection above in that the detection step, i.e., the “when”, does not occur within the claim scope.  
As per claim 6, Heitzmann discloses wherein said environmental data that is determined successively in aeeordanee with instants of acquisition are stored, and the stored environmental data are analyzed in a sliding window (Heitzmann; At least paragraph(s) 39 and 48; to analyze a comparison of environmental data, the data must be stored for some time and to determine temporal relationships or increases/decreases, the data must be analyze sequentially, i.e., in a sliding window).
As per claims 8-10, Heitzmann discloses an assistance device in a motor vehicle for performing the method of claim 1 (Heitzmann; At least paragraph(s) 1 and .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/David P. Merlino/Primary Examiner, Art Unit 3669